Citation Nr: 1452707	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-20 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for scars on bilateral arms, bilateral legs, and chest, to include as secondary to service-connected eczematous dermatitis.

2. Entitlement to an evaluation in excess of 10 percent for eczematous dermatitis, bilateral extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to June 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, denied service connection for scars on bilateral arms, bilateral legs, and chest, to include as secondary to service-connected eczematous dermatitis.  

In January 2007, the RO granted service connection for eczematous dermatitis of the bilateral extremities (10 percent disabling).  In January 2010, the Veteran filed a claim for an increased evaluation.  A rating decision had not been issued by the RO as to the increased evaluation claim, but a February 2014 Supplemental Statement of the Case (SSOC) addressing the issue of service connection for scars (secondary to eczematous dermatitis) also included an implicit denial of an increased evaluation for eczematous dermatitis.  

In July 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.  Notably, the undersigned took testimony from the Veteran and allowed arguments by the Veteran's representative contending that the Veteran was entitled to either an increased rating for the service-connected skin disorder or service connection for scarring that was claimed to be secondary to the service-connected skin disorder.  

Furthermore, during the Board hearing, the Veteran and his representative agreed that should the Board decide that the increased rating claim is on appeal, the Veteran had adequate due process notification despite the title of the February 2014 SSOC.  See Bd. Hrg. Tr. at 6.  Thus, the undersigned accepted testimony anticipating adjudication on either or both of these issues.  

In light of the medical questions that need resolving prior to final adjudication of either of the issues listed on the title page, the Veteran is not prejudiced by the Board's acceptance of jurisdiction over the increased evaluation claim in tandem with the service connection claim herein.  Both issues are remanded accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional medical development is necessary prior to adjudication of these issues.  Without a complete and adequate examination and opinion resolving the issue of whether the Veteran's scarring of the arms, legs, and chest is as likely as not attributed to his already service-connected eczematous dermatitis (or attributed to a skin disorder of a different etiology), the Board cannot decide either of the these issues on appeal as the medical determination influences the theory of entitlement that applies to this case.  As such, the Board has found that the issue of service connection for scars on bilateral arms, bilateral legs, and chest, to include as secondary to service-connected eczematous dermatitis, is intertwined with increased evaluation issue.  

In other words, should the Board obtain medical clarification that the Veteran's scarring is attributed to his service-connected skin disorder, the Veteran would not be entitled to service connection for the scars on a secondary basis as the scarring is additional symptomatology already contemplated in the rating of the service-connected eczematous dermatitis.  See Mittleider v. West, 11 Vet. App. 181 (1998).  At that point, as the record has demonstrated a possible worsening of the Veteran's service-connected skin disorder, a new examination that specifically assesses the current level of severity of the scarring should be ordered to properly rate the Veteran's disability.  

The Board notes that the February 2014 VA skin examination report included an opinion that the Veteran's eczematous dermatitis of the bilateral upper extremities is "changed to include biopsy scar" suggesting that the Veteran's biopsy scars on his upper extremities are associated with his already service-connected skin disorder.  However, this opinion does not address scarring that is not the result of a biopsy nor does it address scars on the lower extremities and chest.  The opinion is inadequate for determining whether the Veteran's scars are attributed to his already service-connected skin disorder or whether they are attributed to an unrelated skin disorder.  The examination is also inadequate for the purpose of rating the scars.  The Board notes a January 2012 dermatology visit where biopsies revealed spongiatic dermatitis with superficial perivascular mixed inflammation and subcorneal pustular dermatitis (see Virtual VA records).  These findings were not addressed by the VA examiner, thus it is still unclear whether these findings are attributed to the service-connected eczematous dermatitis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination with an appropriate VA medical professional to determine the nature and likely etiology of the scarring of the arms, legs, and chest (to include a determination of whether the scarring is attributed to the Veteran's service-connected eczematous dermatitis or attributed to a different skin disorder); and assess the current nature and severity of the Veteran's scars.

The VA examiner should review the Veteran's case file in conjunction with the examination.  

The examination should cover a complete evaluation of the Veteran's scars of the arms, legs, and chest to determine the nature and extent of all impairment caused by the scarring.

After a review of the examination findings and record, the examiner is asked to address the following questions:

It is at least as likely as not (at least 50 percent probability) that the scarring of the arms, legs, and chest (not limited to biopsy scars) is attributed to the service-connected eczematous dermatitis?

In rendering this opinion, the examiner should discuss the results of biopsies noted in the January 2012 dermatology treatment report (see Virtual VA records) and consider the specific testimony of the Veteran and his representative presented at the July 2014 Board hearing.  The examiner should specifically state the etiology of the scarring; for example, if it is not associated with the service-connected eczematous dermatitis, the examiner should state whether the scarring is attributed to a different skin disorder and describe the relationship of that skin disorder and eczematous dermatitis.

If the answer is negative (i.e., scarring is not attributed to service-connected eczematous dermatitis), is the scarring (a) at least as likely as not the result of, caused or aggravated by the service-connected eczematous dermatitis; or (b) at least as likely as not etiologically related to any event in service?  

All opinions expressed should be accompanied by supporting rationale.

2. After completing all necessary development, the AOJ should readjudicate both of the service connection and increased evaluation issues.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive SSOC and then afford them a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



